Citation Nr: 1030070	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  97-17 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for an allergic reaction to 
include as due to exposure to hydrocarbons.  

2.  Entitlement to service connection for a skin rash to include 
as due to exposure to hydrocarbons.  

3.  Entitlement to service connection for a respiratory disorder 
due to exposure to hydrocarbons.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and M.Z.

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1969 to February 1972 and from May 1973 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 1996, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas. 

In August 2004, in January 2006, and in October 2007, the Board 
remanded the case for further procedural development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center  in Washington, DC.  


REMAND

In February 2010, the RO requested information from the U.S. Army 
Center for Health Promotion and Preventive Medicine (CHPPM), but 
as noted by the Veteran's representative, there is no record of a 
response.  

As the information requested pertains to the Veteran's claimed 
exposure to hydrocarbons, which is the predicate for the 
disabilities on appeal, and as VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency unless the records sought do not exist or 
that further efforts to obtain the records would be futile, 
further development under the duty to assist is  needed. 





Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Army Center for 
Health Promotion and Preventive Medicine 
(CHPPM), an estimate of the Veteran's 
average daily exposure to smoke and other 
pollutants, including polycyclic aromatic 
hydrocarbons, from crude oil combustion 
from the oil well fires in Kuwait in 1991 
and from oil fires set in trenches on 
February 19 and 20, 1991. 

The following information should be 
in the request: The Veteran served in 
Company C, 1st Battalion, 5th 
Cavalry, 2nd Brigade, 1st Cavalry 
Division, from October 1990 to April 
1991.  From October 1990 to January 
17, 1991, the Battalion was in Saudi 
Arabia and moved west from Dhahran 
Airport to Assembly Area Horse; from 
January 17, 1991, to February 1991, 
the Battalion moved north to King 
Khalid Military City and north again 
to Hafar al Batin, near the borders 
of Saudi Arabia, Iraq, and Kuwait; 
and from there the Battalion 
participated in the feint attack up 
the Wadi al Batin and continued to 
operate in the area until the cease 
fire.  On February 19 and 20, 1991, 
the 2nd Brigade attacked 10 miles 
into Iraq, causing the enemy to light 
oil fire trenches.

If the records do not exist or further 
attempts to obtain the records would be 
futile, then notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).



2.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


